EXHIBIT 10.1
 
 
FIRST AMENDMENT
 
FIRST AMENDMENT, dated as of August 17, 2007 (this “Amendment”), to the Credit
Agreement, dated as of April 21, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among (i) BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), (ii) BSC INTERNATIONAL
HOLDING LIMITED, a company incorporated under the laws of Ireland (the “Term
Loan Borrower”), (iii) the several banks and other financial institutions from
time to time parties thereto (the “Lenders”), (iv) MERRILL LYNCH CAPITAL
CORPORATION, as Syndication Agent (the “Syndication Agent”), (v) BEAR STEARNS
CORPORATE LENDING INC., DEUTSCHE BANK SECURITIES INC. and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents (each in such capacity, a
“Documentation Agent”, and collectively, the “Documentation Agents”), and (vi)
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders thereunder (in
such capacity, the “Administrative Agent”).
 
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Term Loan Borrower, the Lenders, the Syndication
Agent, the Documentation Agents and the Administrative Agent are parties to the
Credit Agreement; and
 
WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement as set forth herein; and
 
WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrowers, the Lenders and the Administrative Agent hereby agree as
follows:
 
SECTION 1.1.    Defined Terms.  Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
SECTION 1.2.    Amendments to Subsection 1.1 (Definitions).  (a)           The
definition of the term “Consolidated EBITDA” in subsection 1.1 of the Credit
Agreement is hereby amended by (A) adding after the word “amortization” in
clause (d) thereof the words “or write-down”, (B) adding after the word
“acquisitions” in clause (e) thereof the phrase "and other strategic alliances,
inventory step-up charges, non-cash fair value adjustments in connection with
the equity investment by Abbott Laboratories in the Borrower, and unrealized
investment impairments", (C) adding after the words “ordinary course of
business” in clause (b) thereof the phrase ", inventory step-up charges,
non-cash fair value adjustments in connection with the equity investment by
Abbott Laboratories in the Borrower, and unrealized investment impairments" and
(D) substituting a comma for the word “and” immediately before clause (f) of
such definition and by inserting the following clauses (g), (h) and (i):
 
“, (g) with regard to any period ending on or prior to June 30, 2009, any cash
or non-cash litigation expenses, including judgments, awards, settlements and
related legal costs (net of any litigation or settlement income received during
such period), provided that, solely for the purposes of this definition, the
aggregate amount of all litigation expenses under this clause (g) shall not
exceed $500,000,000 for any period of four fiscal quarters and $1,000,000,000 in
the aggregate, (h) with regard to any period ending on or prior to June 30,
2009, any cash or non-cash charges in respect of restructurings, plant closings,
staff reductions or other similar charges, provided that, solely for the
purposes of this definition, the aggregate amount of all charges under this
clause (h) shall not exceed $300,000,000 in the aggregate and (i) any income or
expense associated with business combinations
 
 

--------------------------------------------------------------------------------


following the adoption of FASB Statement No. 141(R), "Business Combinations - a
replacement of FASB Statement No. 141", which would have been treated as a cost
of the acquisition (e.g., as goodwill) under FASB Statement No. 141, "Business
Combinations",”


(b)           The definition of the term “Eurocurrency Rate” in subsection 1.1
of the Credit Agreement is hereby amended by deleting “(rounding upward to the
nearest 1/100th of 1%)”.


SECTION 1.3.    Amendment to Subsection 3.7(a) (Pro Rata Treatment and
Payments).  The second sentence of subsection 3.7(a) is hereby amended to read
as follows:
 
“The amount of each principal prepayment of the Term Loans shall be applied to
reduce the then remaining installments of the Term Loans in direct order of
maturity.”
 
SECTION 1.4.    Amendment to Subsection 9.1(a) (Financial Covenants).  Section
9.1(a) is hereby amended to read as follows:
 
“Permit the Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower to exceed (i) 4.5 to 1.0 on or prior
to December 31, 2008, (ii) 4.0 to 1.0 after December 31, 2008 and on or prior to
June 30, 2009 and (iii) 3.5 to 1.0 thereafter.”
 
The Credit Agreement is further amended by deleting the name and contact details
for “Lawrence C. Best” wherever it appears and substituting therefor “Sam R.
Leno, Fax: 508-650-8951”.
 
SECTION 1.5.    Conditions to Effectiveness.  This Amendment shall become
effective on the date (the “Amendment Effective Date”) on which (a) the
Borrowers, the Administrative Agent and the Majority Lenders shall have executed
and delivered to the Administrative Agent this Amendment, (b) the Borrowers
shall have prepaid, or shall have made arrangements to prepay substantially
simultaneously with this Amendment becoming effective, the Term Loans in the
aggregate amount of not less than $1,000,000,000 (which prepayment shall be
applied in accordance with Section 3.7(a) of the Credit Agreement as amended by
Section 1.3 hereof) and (c) all fees payable to Banc of America Securities LLC,
J.P. Morgan Securities Inc. and any Lender shall have been paid.
 
SECTION 1.6.    Representation and Warranties.  To induce the Administrative
Agent to enter into this Amendment, each Borrower hereby represents and warrants
to the Administrative Agent and all of the Lenders as of the Amendment Effective
Date that:
 
(a)  Corporate Power; Authorization; Enforceable Obligations.
 
(i)  Each of the Borrower and the Term Loan Borrower has the corporate power and
authority, and the legal right, to make and deliver this Amendment and to
perform the Loan Documents, as amended by this Amendment, to which it is a party
and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Amendment and the performance of the Loan
Documents, as so amended, to which it is a party.
 
(ii)  No consent or authorization of, filing with (other than the Borrower’s
public filing of the Amendment on Form 8-K), or notice to or other act by or in
respect of, any Governmental Authority or any other Person is required with
respect to the Borrower or any of its Subsidiaries in connection with the
execution and delivery of this Amendment or with the performance, validity or
enforceability of the Loan Documents, as amended by this Amendment, to which the
Borrowers are party.
 

--------------------------------------------------------------------------------


(iii)  This Amendment has been duly executed and delivered on behalf of the
Borrower and the Term Loan Borrower.
 
(iv)  This Amendment and each Loan Document, as amended by this Amendment, to
which each of the Borrowers is a party constitutes a legal, valid and binding
obligation of the Borrower and the Term Loan Borrower enforceable against the
Borrowers in accordance with its terms, subject to the effects of bankruptcy,
examination, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
 
(b)  Representations and Warranties.  The representations and warranties made by
each Borrower in and pursuant to the Loan Documents are true and correct in all
material respects on and as of the Amendment Effective Date, after giving effect
to the effectiveness of this Amendment, as if made on and as of the Amendment
Effective Date.
 
SECTION 1.7.    Payment of Expenses.  The Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Administrative Agent.
 
SECTION 1.8.    No Other Amendments; Confirmation.  Except as expressly amended,
modified and supplemented hereby, the provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect.
 
SECTION 1.9.    Governing Law; Counterparts.  (a)  This Amendment and the rights
and obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
 
(b)  This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  This
Amendment may be delivered by facsimile transmission of the relevant signature
pages thereof.
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 
 

  BOSTON SCIENTIFIC CORPORATION                          
 
By:
        Name        Title           

 
 
 
 

  BSC INTERNATIONAL HOLDING LIMITED                          
By:
        Name        Title           

 
 
 
 

 
BANK OF AMERICA, N.A.
as Administrative Agent and as a Lender
                         
By:
        Name        Title           

 
 
 
 

 
MERRIL LYNCH CAPITAL CORPORATION,
as Syndication Agent and as a Lender
                         
By:
        Name        Title           

 
 
 
 

 
BEAR STEARNS CORPORATE LENDING, INC.,
as Documentation Agent and as a Lender
                         
By:
        Name        Title           

 
 
 
 

 
DEUTSCHE BANK SECURITIES INC.,
as Documentation Agent and as a Lender
                         
By:
        Name        Title           

 
 
 
 

 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender
                         
By:
        Name        Title           

 
 
 
 

 
 
      as a Lender                  
By:
        Name        Title           